Citation Nr: 1117397	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  07-09 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.     

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from September 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.           

In October 2009, the Board remanded the claims for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  Right ear hearing loss was noted in the Veteran's September 1965 and June 1968 pre-induction examination reports; in a September 1968 ear, nose and throat (ENT) consultation report, he was diagnosed with deafness in his right ear.   

2.  The Veteran's pre-existing right ear hearing loss by did not increase in severity during service.  

3.  Tinnitus was not shown in service or for many years thereafter and is not related to active duty.  


CONCLUSIONS OF LAW

1.  Pre-existing right ear hearing loss was not aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss

In addition to the above laws and regulations, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010); see also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).

VA may establish a lack of aggravation with a showing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), VA's General Counsel held that § 3.306(b) properly implemented 38 U.S.C. § 1153, which provided that a preexisting injury or disease would be presumed to have been aggravated in service in cases where there was an increase in disability during service.  

However, the requirement of an increase in disability in 38 C.F.R. § 3.306(b) applies only to determinations concerning the presumption of aggravation under 38 U.S.C.A. § 1153 and does not apply to determinations concerning the presumption of sound condition under 38 U.S.C.A. § 1111.  The provisions of 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation by clear and unmistakable evidence.

Hearing impairment is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Service personnel records show that the Veteran had active service from September 1968 to July 1970, including service in the Republic of Vietnam from July 1969 to July 1970.  His Military Occupational Specialty (MOS) was as a manual central office repairman (ManCenOffRepair).  He asserts noise exposure by working as a telephone operator and by exposure to mortar fire.

Applying the legal criteria above, the Board finds that a right ear hearing loss was noted at the time of induction into service and the presumption of soundness is not for application.  Significantly, the Veteran's September 1965 and June 1968 pre-induction examination reports related that he had right ear hearing loss.  Moreover, hearing loss for VA purposes was shown in his right ear during both examinations.  

Specifically, he underwent a pre-induction examination in September 1965.  At that time, audiometric testing showed puretone thresholds (converted from American Standards Association (ASA) to International Standards Organization (ISO)) of 80, 70, 80, 80, and 70 decibels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz respectively.  (ASA values have been converted to ISO standards to facilitate data comparison.)  It was noted that the Veteran had defective hearing.  He reported that he had nerve type hearing loss secondary to trauma during infancy.  

In June 1968, the Veteran underwent another pre-induction examination.  Audiometric testing showed puretone thresholds of 50, 50, 60, and 65 decibels in the right ear at 500, 1,000, 2,000, and 4,000 Hz respectively.  It was again noted that he had defective hearing; specifically hearing loss in his right ear.  

In a September 1968 ENT consultation report, he was diagnosed with deafness in his right ear.  In regard to the history of the Veteran's hearing loss, the examiner stated that deafness had been "present for life."  Thus, his right ear hearing loss was "noted" when he entered active duty, and the presumption of soundness does not apply.

Having determined that right ear hearing loss was noted at entrance, the question is whether right ear hearing loss was aggravated by service.  In this regard, the Board observes that, if a pre-existing disability is noted upon entry into service, the veteran cannot bring a claim for service connection for that disability, but may bring a claim for aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  

Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

In this case, the evidence shows that the Veteran's pre-existing right ear hearing loss was not aggravated by service.  Service treatment records are silent as to complaints of or treatment for right ear hearing loss during active duty.  The July 1970 service separation examination reflects a 15/15 whispered voice test.  

Given the severity of his right ear hearing loss at the time of entrance into active duty, the accuracy of a normal whispered voice test at separation is questionable.  Therefore, the Board finds that the service treatment records themselves offer little probative value on the issue of aggravation.

In addition, post-service medical records do not show complaints of, treatment for, or a diagnosis of right ear hearing loss for many years after service separation.  In October 2009, the Board remanded the issue for a medical opinion on the issue of aggravation.  

In a February 2010 VA examination report, the audiological examination revealed that the Veteran had puretone conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 105, 105, 105+, and 105+ decibels, respectively, with a pure tone average of 105 decibels.  Speech discrimination percentage was 0 percent in the right ear.  The examiner interpreted the results as showing profound sensorineural hearing loss in the right ear; the Veteran's right was a "dead ear."  

The examiner opined that it was not likely that the Veteran's right ear hearing loss was aggravated as a result of active service.  In support of his opinion, the examiner noted that the Veteran currently had a right "dead ear," and that it was apparent that he had experienced a "dead right ear" as far back as 1968 at the time of his induction into service.  

The examiner also referred to the September 1968 ENT consultation note which showed that the Veteran had deafness in his right ear which had been present for life.  In addition, although at the time of the separation examination in July 1970 his hearing was 15/15 bilaterally in whispered voice, the examiner stated that because whispered voice testing was used, it was not considered to be valid.  The examiner concluded that the Veteran's right ear hearing loss was not aggravated during service.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that the examiner misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his right early hearing loss was aggravated by service.  However, he has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to whether a pre-existing disability was aggravated by service, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In Davidson, the Federal Circuit referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  In the instant case, with respect to an opinion on whether the Veteran's pre-existing right ear hearing loss was aggravated during service, the Board finds that the question of aggravation is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.

Although the Veteran may be competent to testify as to symptoms such as hearing difficulty, which is non-medical in nature, he is not competent to render a medical diagnosis or etiology or opinion as to whether his pre-existing right ear hearing loss was aggravated during service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

In sum, as the evidence of record shows that the Veteran's right ear hearing loss pre-existed service and uncontroverted medical evidence that it was not aggravated thereby, the preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not for application.  Accordingly, service aggravation for right ear hearing loss is not warranted and the appeal is denied.     

Tinnitus 

Service treatment records reflect no complaints of, treatment for, or a diagnosis of tinnitus or any symptoms reasonably attributed thereto.  At the time of discharge, no tinnitus was reported.  Therefore, tinnitus was not noted in service.

Next, post-service evidence does not reflect symptoms of tinnitus for many years after service discharge.  He never complained of tinnitus or made any reference to tinnitus or any type of noise in his ears until he filed his claim in 2006.  This is the first mention of symptomatology related to tinnitus, coming some 35+ years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

As above, the Board has considered the Veteran's lay statements as it pertains to the question of continuity of symptomatology by evaluating both his competency and credibility.  While he is competent to report symptoms associated with tinnitus, the Board places less probative value on his statements regarding continuity.

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As part of the current VA disability compensation claim, the Veteran asserted that his symptoms of tinnitus have been continuous since service.  His claim for benefits noted tinnitus since 1968.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of tinnitus after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of tinnitus since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, no history or complaints of tinnitus were noted.  

His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, the post-service medical evidence does not reflect complaints or treatment related to tinnitus for decades following active service.  While not dispositive, the Board emphasizes the multi-year gap between discharge from active duty service (1970) and initial reported symptoms related to tinnitus in 2006 when he filed a claim (a 35+ year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Further, the Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including back, knee, gastrointestinal surgery, depression, headaches, and bladder problems.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to tinnitus back.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In addition, when the Veteran underwent a VA examination in February 2010, he did not report the onset of tinnitus symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Rather, he indicated to the examiner that tinnitus had started in the 1980s.  

Such a medical history reported by the Veteran for examination purposes is of more probative value than his claim for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of tinnitus disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his more  contemporaneous in-service histories and his statements made for examination purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); 

Further, the Veteran reported the onset of symptoms to different times weighs against his credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his statements made for examination purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's tinnitus to active duty, despite his contentions to the contrary.    

Turning again to the February 2010 VA examination, the examiner opined that it was not likely that the Veteran's currently-diagnosed tinnitus was related to his period of active service.  In support of this conclusion, the examiner based his opinion on the Veteran's statements given at the time of the VA examination that he did not experience tinnitus until the 1980s, which was more than 10 years after discharge.  

As above, the Board finds that the examination was adequate for evaluation purposes and there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed disorder and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, tinnitus is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA clinical records and private treatment records.  Next, specific medical opinions pertinent to the issues on appeal were obtained in February 2010.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for right ear hearing loss is denied.     

Service connection for tinnitus is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


